CONVERTIBLE DEBENTURE AGREEMENT

 

PRINCIPAL SUM: $202,000 USD INTEREST RATE: 5%

 

FOR VALUE RECEIVED from Building 400 Limited, a company formed under the laws of
England (the "Holder"), EUROCAN HOLDINGS LTD. (the "Company") hereby
acknowledges itself indebted and promises pay by December 31, 2018 (the
"Redemption Date"), to or to the order of the Holder the sum of $202,000 in
lawful money of the United States of America (the “Principal”) upon presentation
and surrender of this debenture at Company's office at 1 Union Square West,
suite 610, New York, NY 10003 (or at such other place as the Company may
designate by notice in writing to the Holder), and to pay interest thereon,
calculated annually from the date hereof at a rate equal to FIVE PER CENT (5%)
per annum (the “Interest Rate”) payable in like money at the same place on the
Redemption Date.

 

1. Conversion

 

(1) At any time and from time to time after the Redemption Date, the Holder may
convert any or all of the Principal and accrued interest thereon then owing to
Holder hereunder (the “Indebtedness”) into fully paid and non-assessable common
shares of the Company (the “Shares”) at a conversion rate equal to one common
share for each $0.01 of Indebtedness. Such conversion may be effected by the
surrender of a copy of this debenture at the office of the Company, accompanied
by a written notice of conversion substantially in the form of Schedule “A”
hereto signed by the Holder notifying the Company as to the exercise of the
right of conversion and specifying the amount of Indebtedness in respect of
which this debenture is converted and setting forth the name and address of any
person in whose name the Shares issuable upon such conversion are to be
registered. The Holder may convert this debenture in whole at any time or in
part from time to time, so long as the Company remains indebted to the Holder
hereunder.

 

(2) As promptly as practicable after the surrender of this debenture for
conversion, the Company shall issue to the Holder or any designated nominee a
certificate representing the number of fully paid and non-assessable common
shares into which all or any portion of the Indebtedness hereunder has been
converted and, in the event that any amount remains owing hereunder after giving
effect to such conversion, the Company shall issue a new debenture, in form
identical to this debenture, in principal amount equal to the amount of such
unconverted Indebtedness.

 

(3) No fractional share or scrip representing a fractional share shall be
required to be issued upon the conversion of this debenture. If the conversion
of this debenture would otherwise result in a fractional share, the Company
shall, in lieu of issuing such fractional share, pay to the Holder an amount
equal to the fair market value of the fractional share.

 

(4) The conversion of this debenture shall be deemed to have been made at the
close of business on the date on which this debenture is surrendered for
conversion, so that the Holder’s rights in respect of the converted portion
shall terminate at such time, and any person entitled to receive the shares into
which the whole or any part of this debenture is converted shall be treated, as
between the Company and such person, as having become the holder of record of
such shares at such time.

 

(5) If the Company at any time subdivides or consolidates the Shares issuable
upon conversion, the Holder shall thereafter be entitled on conversion to
receive the Shares to which it was before such subdivision or consolidation
entitled, as subdivided or consolidated, and the conversion to receive the
Shares to which it was before such subdivision or consolidation entitled, as
subdivided or consolidated, and the conversion rate of Indebtedness shall be
adjusted accordingly. Any such adjustment shall become effective on the date and
at the time that such subdivision or consolidation becomes effective.

 



 

 

(6) In case of:

 

(a) any reclassification or change of Shares issuable by the Company upon
conversion hereunder;

 

(b) any consolidation, merger or amalgamation of the Company with or into any
other corporation;

 

(c) the sale of the assets of the Company substantially as an entirety to any
legal entity followed by a winding up of the Company or a distribution of its
assets to the shareholders; or

 

(d) the sale of the assets of the Company substantially as an entirety to any
legal entity in exchange for securities in or of such legal entity or any
affiliate thereof;

 

the Holder may thereafter convert this debenture (or any portion thereof) into
the kind and amount of Shares or other securities and property (or the
applicable portion thereof) receivable on such reclassification, change,
consolidation, merger, amalgamation or sale that the Holder would have been
entitled to receive thereupon had the Holder been the registered holder of the
number of shares into which this debenture might have been converted immediately
prior thereto. The provisions of this section shall similarly apply to
successive reclassifications and changes of Shares and to successive
consolidations, mergers, amalgamations and sales.

 

2. Expenses

 

The Company shall pay to the Holder forthwith on demand all costs, charges and
expenses, including all legal fees (on a solicitor and own client basis),
incurred by the Holder in connection with the recovery or enforcement of payment
of any amount owing hereunder. All such sums shall be secured hereby and shall
be added to the principal amount owing hereunder and bear interest at the
Interest Rate.

 

3. Prepayment

 

The Company may pay any amount outstanding hereunder at any time without
penalty.

 

4. Assignment

 

Subject to compliance with applicable securities laws, this debenture and all of
the rights of the Holder hereunder are assignable by the Holder.

 

5. Waiver

 

No consent or waiver by the Holder will be effective unless made in writing and
duly signed by the Holder or an authorized representative of the Holder.

 

6. Notice

 

Any demand, notice or other communication in connection with this debenture
shall be in writing and shall be personally delivered to an officer or other
responsible employee of the addressee, mailed by registered mail or sent by
telefacsimile or other direct written electronic means, charges prepaid, at or
to the address or telefacsimile number of the addressee set out opposite its
name below or to such other address or addresses, telex or telefacsimile number
or numbers as either Company or the Holder may from time to time designate to
the other party in such manner.

 

 

 



If to the Holder: Building 400 Limited   34 Dover Street   London, England  W1S
4NG   Facsimile: 020 7495 4116       Attention:  Jules Benkert     If to the
Company: EUROCAN HOLDINGS LTD.   1 Union Square West, Suite 610   New York, NY 
10003   Facsimile:  (212) 598-0773       Attention:  Michael Williams

 

Any communication that is personally delivered as aforesaid shall be deemed to
have been validly and effectively given on the date of such delivery if such
date is a business day and such delivery was made during normal business hours
of the recipient; otherwise, it shall be deemed to have been validly and
effectively given on the business day next following such date of delivery. Any
communication mailed as aforesaid shall be deemed to have been validly and
effectively given on the fifth business day following the date of mailing
provided that, in the event of an interruption in postal services before such
fifth business day, such communication shall be given by one of the other means.
Any communication which is transmitted by telefacsimile or other direct written
electronic means as aforesaid shall be deemed to have been validly and
effectively given on the date of transmission if such date is a business day and
such transmission was made during normal business hours of the recipient;
otherwise, it shall be deemed to have been validly and effectively given on the
business day next following such date of transmission.

 

7. Miscellaneous

 

(1) Time shall be of the essence of this debenture.

 

(2) This debenture shall be governed by, and construed in accordance with, the
laws of the State of New York and the laws of the United States applicable
therein but the reference to such laws shall not, by conflict of laws rules or
otherwise, require the application of the law of any jurisdiction other than the
State of New York. The Company hereby irrevocably submits to the exclusive
jurisdiction of the Courts of the State of New York with respect to any dispute
related to or arising from this debenture. The location for the settlement of
any disputes arising out of this debenture shall be New York County, New York.

 

(3) If any one or more of the provisions or parts thereof contained in this
debenture are deemed or become invalid, illegal or unenforceable in any respect
in any jurisdiction, the remaining provisions or parts thereof contained herein
shall be and shall be conclusively deemed to be, as to such jurisdiction,
severable therefrom and:

 

(a) the validity, legality or enforceability of such remaining provisions or
parts thereof shall not in any way be affected or impaired by the severance of
the provisions or parts thereof severed; and



 

 

 

(b) the invalidity, illegality or unenforceability of any provision or part
thereof contained in this debenture in any jurisdiction shall not affect or
impair such provision or part thereof or any other provisions of this debenture
in any other jurisdiction.

 

(4) This debenture and all of its provisions shall enure to the benefit of the
Holder, its successors and assigns, and shall be binding upon the Company and
its successors and permitted assigns. The expression the "Holder" as used herein
includes the Holder's assigns whether immediate or derivative.

 

IN WITNESS WHEREOF the undersigned has duly executed this debenture this 18th
day of October, 2013.

 

  Eurocan Holdings Ltd.                     per: /s/ Michael Williams    
Michael Williams     President



 

 

Schedule “A”

(Form of Notice of Conversion)

EUROCAN HOLDINGS LTD.

 

The undersigned holder of a convertible debenture issued by Eurocan Holdings
Ltd. on the 18th day of October, 2013 to Building 400 Limited of address 34
Dover Street, London, England (the “Debenture”) hereby irrevocably elects to
convert:

qthe whole of the Debenture

OR (Check One)

q$__________________________ of the amount owing under the Debenture

into Common Shares in the capital of Eurocan Holdings Ltd. in accordance with
the terms of the Debenture, and directs that a certificate for the Common Shares
deliverable and issuable upon conversion be issued and delivered to the
following person(s) in the amounts provided:

Name Address Number of Shares

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DATED the _________ day of ___________________________, 20____.

 

 

 

________________________________________

Signature of Holder

 

________________________________________

Name of Holder

 

________________________________________

________________________________________

________________________________________

Address

